Case: 3:20-cv-00023-WHR-MRM Doc #: 30 Filed: 05/21/20 Page: 1 of 2 PAGEID #: 209




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

KIEL T. GREENLEE,

                              Plaintiff,              :       Case No. 3:20-cv-023


                                                              District Judge Walter H. Rice
       -   vs   -                                             Magistrate Judge Michael R. Merz

JUDGE ROBERT W. RETTICH, III, et al,

                              Defendants.             :



            DECISION AND ENTRY ADOPTING REPORT AND
                       RECOMMENDATIONS


       This action, brought pro se by Plaintiff Kiel T. Greenlee under 42 U.S.C. § 1983 against

Judge Robert W. Rettich, Judge Frederick Dressel, Judge James F. Long (collectively, the “Judicial

Defendants”), prosecuting attorneys Lori Denlinger and John Everett, and Miamisburg Municipal

Court Chief Probation Officer Chantelle Jennings is before the Court on the Magistrate Judge’s

Report and Recommendations recommending that the Complaint herein be dismissed as to

Denlinger, Everett, and Jennings (ECF No. 26) and the Supplemental Report and

Recommendations recommending that the Complaint be dismissed as to the Judicial Defendants

(ECF No. 27).

       As to both Reports, Plaintiff was notified of his obligation to file objections, if he had any,

not later than seventeen days after the Reports were filed on April 23, 2020. Thus his time to

object expired on May 11, 2020, and he has filed no objections. Accordingly, both Reports are

                                                 1
Case: 3:20-cv-00023-WHR-MRM Doc #: 30 Filed: 05/21/20 Page: 2 of 2 PAGEID #: 210




ADOPTED and the Complaint is dismissed without prejudice as to any constitutional claims over

which this Court has habeas corpus jurisdiction and with prejudice as to all other claims.

       This Order disposes of all claims against all Defendants. Accordingly the Clerk will enter

judgment dismissing the case and terminating it on the docket of this Court. The Court hereby

certifies to the Sixth Circuit that any appeal would be objectively frivolous and should not be

permitted to proceed in forma pauperis.



May 21, 2020.

                                                                    ________________________
                                                                           Walter H. Rice
                                                                     United States District Judge




                                                2
